EXAMINER’S COMMENT
The 112 (b) rejection of claims 1, 3, 5, 8,11, 14-15, 29, 40, 42, 44-45, 53-54, 78 and 85-97 is withdrawn in view of the cancellation of the phrase “extracellular matrices” in independent claims 1, 88 and 89. The 112 (b) rejection of claims 86-87 is withdrawn in view of amendments made to claim 86. Additionally, the 112 (b) rejection of claim 97 is withdrawn in view of amendments made to claim 97.
The 103 (a) rejection of claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85-87 as obvious over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) is withdrawn in view of amendments made to independent claim 1. 
The 103 (a) rejection of claim 8 as being unpatentable over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) as applied to claims1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85-87 above, and further in view of Vein (PgPub US20050084958A1, Published 4/21/2005) is withdrawn in view of amendments made to independent claim 1. 
The 103 (a) rejection of claim 45 as being unpatentable over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) as applied to claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85-87 above and further in view of Cha et al. (Biomaterials Research (2017) 21:1) is withdrawn in view of amendments made to independent claim 1.
The 103 (a) rejection of claim 53 as being unpatentable over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) as applied to claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85-87 above and further in view of Charest et al. (Biomaterials Volume 28, Issue 13, May 2007, Pages 2202-2210) is withdrawn in view of amendments made to independent claim 1.
The 103 (a) rejection of claims 88-89 and 93-96 as being unpatentable over Forgacs et al. (PgPub US20130029008A1, Published 1/31/2013, Filed 7/26/2012, previously cited) and further in view of Willem Visseret al. (BiophysJ. 2015 Jan 6; 108(1): 23-31.) and Besenbacher et al. (PgPub US20080208351A1, Published 8/28/2008) is withdrawn in view of amendments made to independent claims 88 and 89.
 The 103 (a) rejection of claim 92 as being unpatentable over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) as applied to claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85-87 above and further in view of Willem Visseretal. (Biophys J. 2015 Jan 6; 108(1): 23-31.) is withdrawn in view of amendments made to independent claim 1.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The prior art rejections are withdrawn in view of amendments made to independent claims 1, 88 and 89. In the context of claim 1, the prior art does not anticipate or make obvious a patterned texture substrate comprising a first and second patterned texture region, wherein the textures of the first and second patterned texture region are different. In the context of claim 88, the prior art does not anticipate or make obvious an arrangement of patterned textures of the substrate inhibits release of a plurality of cells for a predetermined amount of time or until the cells achieve a predetermined state. In the context of claim 89, the prior art does not anticipate or make obvious a separating the meat product using a fluid flow in a predetermined direction according to an adhesion gradient of adhesion quality between the meat product and the substrate.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632